                   Case 1:20-cv-06389-LGS-RWL Document 16 Filed 06/03/21 Page 1 of 2


                    DENNIS KENNY LAW
288 NORTH PLANK ROAD, NEWBURGH, NY 12550                                                                               DENNIS KENNY, ESQ. (NY & PA)
                                                                                                                       KATHERINE M. USEWICZ, ESQ.
PHONE: (845) 566-4400 ∙ FAX: (845) 569-0111 ∙ TOLL FREE: (800) 610-4401 ∙ (888) 2SSD-SSI
                                                                                                                       JEFFREY C. LEO, ESQ.
W E B S I T E : W W W . D E N N I S K E N N Y L A W . C O M ∙ E- M A I L : D E N N I S K E N N Y L A W @ C S . C O M
                                                                                                                       SCOTT T. BLACK, ESQ. (NY & CA)
                                                                                                                       EDWARD C. DELAUTER, ESQ.
                                                                                                                       TARA L. JOHNSSON, ESQ. (FL)
                                                                                                                       JOSEPHINE GOTTESMAN ESQ.
                                                                                                                       OF COUNSEL
                                                                                                                       EVAN M. FOULKE, ESQ. (NY & NJ)
                                                                                                                       GREGORY M. SOBO, ESQ.

                                                                  6/3/2021
          VIA ECF

          JUNE 3, 2021


          HON. ROBERT W. LEHRBURGER
          United States Magistrate Judge
          United States Courthouse
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

                                                                                                RE: Russ v. Commissioner SSA
                                                                                                    20-CV-06389 (LGS) (RWL)


          Your Honor:

          This office represents Plaintiff in the above-referenced Social Security appeal.

          Pursuant to Your Honor’s supplemental order dated 12/11/20, Plaintiff’s motion for judgment on
          the pleadings was due to be filed on June 2. Yesterday, June 2, we were just informed that no
          settlement has been reached and that Defendant intends to proceed with its defense of the
          Commissioner’s action.

          Due to a number of deadlines based on widespread delays in filing of Administrative records,
          Plaintiff now respectfully requests, nunc pro tunc, an additional 30 days within which to file her
          motion for judgment on the pleadings. We have been unable to reach Defendant at this time to
          ask for consent to this extension of time.

          Should your Honor allow the extension, Plaintiff’s motion would then be due on Monday, July 5.
          Defendant’s cross-motion would be due on Friday, September 3. Plaintiff’s reply, if any, would
          be due by Friday, September 24.

          No previous request for such relief has been made. Thank you for your consideration.
                                                               ADDITIONAL OFFICES AT:
55 MAIN STREET, GOSHEN, NY │ 3344 ROUTE 9 NORTH, 1ST FLOOR, POUGHKEEPSIE, NY │ 18 COMPUTER DRIVE W EST, SUITE 109, ALBANY, NY
                                  THE FIRM RESERVES THE RIGHT TO ASSIGN ALL MATTERS TO ANY MEMBER OR ASSOCIATE ATTORNEY
      Case 1:20-cv-06389-LGS-RWL Document 16 Filed 06/03/21 Page 2 of 2




Respectfully submitted,

/s/ JOSEPHINE GOTTESMAN

CC: MARY ELLEN BRENNAN, AUSA




                          The request for an extension comes after the due date
                          for filing of Plaintiff’s motion has expired. This Court’s
                          individual rules require requests for adjournment be filed
                          at least 48 hours in advance of the relevant deadline.
                          Counsel is directed to adhere to this and all other
                          requirements going forward. The adjournment requested
                          is GRANTED.



                          6/3/2021
